CLERKE, J., (dissenting.)
The language of Judge Gardiner in Sheldon v. Bliss, (4 Selden, 35,) evidently transcends the limits of the rule on this subject; and, as the point did not expressly or necessarily arise in that case, under the consideration of the court, his proposition, in the unqualified terms in which he expresses it, should not be considered authoritative. His language is, that “ the design to substitute one for the other [the provision in a will, for dower] must be unequivocally expressed,” omitting an equally important part of the rule, “ or manifestly implied.” The question, in the present instance is, Is this design manifestly implied in this will ? I venture to say that the more critically its several provisions are examined, it will be found that this claim of dower is clearly at variance with the testator’s intention. The design of substitution is manifestly implied. Why should not the intention be the pole-star (as Coke calls it) to guide us in the interpretation of the will, in relation to a point involving a claim to dower, as well as in relation to a question involving any other claim. P I see nothing in the suggestions of reason, or in the rules of construction, requiring any exceptional regard in favor of the former. All the casual observations in judicial opinions, importing any thing of this kind, have no foundation in policy or law. They are entirely gratuitous, and are the merest dicta. I admit, indeed, that it is a good test, “ whethef the devises (or provisions) of the will are so utterly repug- • nant to the claim for dower, that they cannot stand together.” (Lewis v. Smith, 5 Selden, 512.) The appellant’s claim to dower, in addition to the gift under the will, is repugnant to its whole scheme and scope; defeating the provision in favor of the other members of the testator’s family. The will gives to them two thirds; this claim would give them only one *461third. The provisions of the one are, therefore, utterly inconsistent with the allowance of the other.
As to the circumstance mentioned by Judge Ingraham, that the will gives the appellant nothing in the residue, until after the youngest child arrives at age. Even if this were so, I do not think it would be of sufficient force to show that the testator intended to give his wife two-thirds of his property, and his children, of whom he had a considerable number, only one third. But, I think, the idea is a misapprehension, arising from the defective method in which the will is framed. The portion of it referred to, directs absolutely, that one-third of the whole estate be reserved, &c. for the use and benefit of the testator’s wife; all 'that it can be fairly said to prohibit, or to postpone, is a final distribution among the children, until the coming of age of the youngest child. To be sure, the provision for his wife immediately follows the direction, in general terms, relative to a final distribution. . Then it says, “ First, I will and direct one-third of my said estate be reserved &c. for her sole use and benefit during her life, and at her death be divided,” &c. He could not have meant during that portion of her life after the youngest child came of age, even if he meant to give all that the appellant claims ; and the referee reports, in effect, that not only the dower, but the additional one-third commences forthwith. Otherwise, the accruing of her interest would be too remote; and its enjoyment uncertain, and even improbable. He must have meant by the words “ during her life,” the whole of her life, commencing as soon as practicable after the testator’s death. To the executors is committed, in the second paragraph of the will, the care of his whole estate; and it is then: duty to invest the whole proceeds of this estate immediately, if the whole be sold; at all events to set apart enough to realise one-third for the benefit of the widow, and to hold the remainder in reserve for the benefit of the other beneficiaries; the final distribution of the two-thirds of the estate to be made when the youngest *462child comes of age. This is the clear intention of the testator; which, as I have said, is to be our only guide.
[New York General Term,
November 4, 1858.
Davies, Clerke and Ingraham, Justices.]
The judgment of the special term should be affirmed, with costs.
I perceive the presiding justice provides in his opinion that the costs of all the parties, with a reasonable counsel fee, should be paid out of the funds of the estate. The widow, I believe, is the only party who has appealed; and William T. Mills is the only party who has appeared against the.appeal.
Judgment reversed.